Judgment in favor of plaintiff affirmed, with costs. (See Snyder v. Bopp [post, p. 989], decided herewith.) The verdict of $2,500 was not excessive in view of the nature of the injuries and the evidence as to pain and suffering. Appeal as against defendant Wilson dismissed, with ten dollars costs and disbursements, on the ground that the appellant is not a party-aggrieved by that part of the judgment dismissing the complaint as to him. (Price v. Ryan, 255 N. Y. 16; Lafredo v. Baltic American Line, Inc., No. 2, 234 App. Div. 768.) Lazansky, P. J., Kapper, Carswell and Davis, JJ., concur; Tompkins, J., concurs as to defendant Wilson, but dissents as to the affirmance of the judgment against defendant Beacon Transportation Corporation and votes for reversal and a new trial on the grounds stated in his dissenting memorandum in Snyder v. Bopp [post, p. 989], decided herewith.